DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-19 claim both an apparatus and the method step of using the apparatus and is therefore rendered indefinite. The claim limitation is not directed to the apparatus, but rather to actions of the individual electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2017/0103709), hereinafter Lin in view of Miyazaki (2009/0058798).
Regarding claim 1, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), comprising:  at least one first electrode (14, common electrode layer) (paragraph 0040); a plurality of second electrodes (15, pixel electrode layer) opposite to the at least one first electrode (14, common electrode layer) (figure 1 shows that the pixel electrodes 15 are segmented electrodes), and a plurality of microcapsules disposed between the at first and first electrode (14, common electrode layer) and the plurality of microcapsules (paragraphs 0040, 0042, and 0052); wherein each microcapsule includes a plurality of charged first particles (11, first type of particles) of a first color and a plurality of charged light-emitting particles (13, third type of particles) (paragraph 0043); charge polarity of the plurality of first particles (11, first type of particles) is opposite to charge polarity of the plurality of light-emitting particles (13, third type of particles) (paragraph 0044), and the first color is different from a color of light emitted by the plurality of light-emitting particles (paragraphs 0048 and 0053).
Lin does disclose the use of microcapsules (paragraph 0052 discloses the display cells may also be other types of micro-containers, such as microcapsules, microchannels or equivalents, regardless of their shapes or sizes. All of these are within the scope of the present invention).
Miyazaki discloses microcapsule (20, microcapsule) (paragraphs 0080-0082).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lin with the microcapsules of Miyazaki for the purpose of dispersing the particles in a fluid.
Regarding claim 2, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein each microcapsule (paragraph 0052 discloses the display cells may be microcapsules) further includes a plurality of charged second particles (12, second type of particles) of a second color (paragraph 0043); wherein charge polarity of the plurality of second particles (12, second type of particles) is same as the charge polarity of the plurality of light-emitting particles (13, third type of particles) (paragraph 0044), and a charge amount of each second particle is greater than a charge amount of each light-emitting particle (paragraphs 0044 and 0047); and the second color is different from the first color (paragraph 0043).
Regarding claim 3, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein each first particle is black particle, and each second particle is a white particle (paragraph 0043).
Regarding claim 4, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein each first particle is a white particle, and each second particle is a black particle (paragraph 0048 discloses the particles can be any color as long as they are visually contrasting).
Regarding claim 5, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein a material of the plurality of light-emitting particles Includes a long afterglow luminescent material (paragraph 0049 discloses TiO2, which is luminescent).
Regarding claim 6, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein each light-emitting particle (13, third type of particle) (paragraph 0044) includes:  a light-emitting core (insoluble core) made of a long afterglow luminescent material (paragraphs 0049 and 0050); and a light-transmitting protection layer (polymer shell) covering an outside surface of the light-emitting core (paragraph 0050).
Regarding claim 7, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein a material of the light transmitting protection layer includes titanium dioxide (paragraph 0049).
Regarding claim 8, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein the light emitted by the plurality of light-emitting particles is white light (paragraph 0049).
Regarding claim 9, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein the light emitted by the plurality of light-emitting particles is light having a wavelength within a wavelength range of a color light (paragraph 0049).
Regarding claim 10, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein the plurality of microcapsules include: a plurality of first microcapsules, a plurality of second microcapsules, and a plurality of third microcapsules; wherein colors of light emitted by light-emitting particles in the first microcapsules, the second microcapsules, and the third microcapsules are three primary colors (paragraph 0049); and the display panel has a plurality of pixel regions (paragraph 0042 discloses the dotted lines indicate individual pixels of the display), wherein each pixel region is provided with at least one first microcapsule, at least one second microcapsule, and at least one third microcapsule therein (paragraphs 0052 and figures 1-2).
Although Lin discloses in paragraph 0052 the use of microcapsules, Lin does not specifically disclose a plurality of microcapsules.
Miyazaki discloses first a plurality of first microcapsules, a plurality of second microcapsules, and a plurality of third microcapsules (figure 3 shows a  plurality of microcapsules 20).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lin with the microcapsules of Miyazaki for the purpose of dispersing the particles in a fluid.
Regarding claim 11, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein the plurality of microcapsules include: a plurality of fourth microcapsules, a plurality of fifth microcapsules, and a plurality of sixth microcapsules; wherein colors of light emitted by light-emitting particles in the first microcapsules, the second microcapsules, and the third microcapsules are three primary colors (paragraph 0049); and the display panel has a plurality of pixel regions (paragraph 0042 discloses the dotted lines indicate individual pixels of the display), wherein each pixel region is provided with at least one first microcapsule, at least one second microcapsule, and at least one third microcapsule therein (paragraphs 0052 and figures 1-2).
Although Lin discloses in paragraph 0052 the use of microcapsules, Lin does not specifically disclose a plurality of microcapsules.
Miyazaki discloses first a plurality of fourth microcapsules, a plurality of fifth microcapsules, and a plurality of sixth microcapsules (figure 3 shows a  plurality of microcapsules 20).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lin with the microcapsules of Miyazaki for the purpose of dispersing the particles in a fluid.
Regarding claim 12, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein the at least one first electrode (14, common electrode layer) includes one first electrode with a planar structure (paragraph 0040 and figure 1); and a region directly opposite to the first electrode (14, common electrode layer) and each second electrode (15, pixel electrode layer) is provided with at least one microcapsule therein (paragraphs 0040 and 0052).
Regarding claim 13, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), wherein the at least one first electrode includes a plurality of first electrodes that are in one-to-one correspondence with the plurality of second electrodes (paragraph 0040 discloses the display may be a passive matrix display, in which case one of the electrode layers comprises a set of elongate row electrodes and the other electrode layer comprises a set of column electrodes, with the row and column electrodes (typically) being perpendicular to each other); and a region directly opposite to each first electrode and a corresponding second electrode is provided with at least one microcapsule therein (paragraph 0052 and figures 1 and 2).
Regarding claim 14, Lin discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lin fails to disclose further comprising a plurality of thin film transistors, wherein a source or a drain of one of the plurality of thin film transistors is electrically connected to one of the plurality of second electrodes.
Miyazaki discloses further comprising a plurality of thin film transistors, wherein a source or a drain of one of the plurality of thin film transistors is electrically connected to one of the plurality of second electrodes (paragraphs 0072-0074).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lin with the source of Miyazaki for the purpose of supplying power.
Regarding claim 15, Lin discloses, in figures 1-4, a display panel (individual pixel of display) (figure 1 and paragraph 0042), an electronic paper display apparatus, comprising: the display panel according to claim 1; and a controller electrically connected to the display panel (paragraphs 0045 and 0058-0064).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872